Order filed September 24, 2019




                                         In The

                     Fourteenth Court of Appeals
                                     ____________

                                NO. 14-19-00545-CV
                                     ____________

                             SILVA RUBIO, Appellant

                                           V.

                      HARRIS COUNTY, ET AL, Appellee


                    On Appeal from the 157th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-27216

                                       ORDER

      We direct the Harris County District Clerk to file a supplemental clerk’s
record containing intervenor Silva Rubio’s Motion for Reconsideration of the
May 10, 2019 Order to Disburse Excess Proceeds. See Tex. R. App. P. 34.5(c).
The supplemental clerk’s record is due on or before October 4, 2019.

      If the requested item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certification so stating.

                                    PER CURIAM

Panel consists of Justices Christopher, Spain, and Poissant.